--   - - - - - - --


           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
           --------------------------------------------------------------------   X

           Anthony John Faggianelli, Jr.,

                                               Plaintiff,                              19 CV 11270 (KMK)

                             -v-                                                      ORDER OF DISMISSAL

           Elizabeth A. Kelly and Brian T. Kelly,

                                               Defendants.

                                                                                  X


           KENNETH M. KARAS, United States District Judge:

                   The Court having been advised that all claims asserted herein have been settled, it is
           ORDERED that the above-entitled action be and is hereby dismissed and discontinued without
           costs, and without prejudice to the right to reopen the action within thirty days of the date of this
           Order if the settlement is not consummated.

                   To be clear, any application to reopen must be filed within thirty days of this Order;
           any application to reopen filed thereafter may be denied solely on that basis. Further, if the
           parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
           agreement, they must submit the settlement agreement to the Court within the same thirty day
           period to be "so ordered" by the Court. Per Paragraph 4(8) of the Court's Individual Rules and
           Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
           to enforce a settlement agreement unless it is made part of the public record.

                   Any pending motions are denied. All conferences are vacated. The Clerk of Court is
           directed to close the case.




           Dated: May 12, 2021
                  White Plains, New York
